 



Exhibit 10
FIRST AMENDMENT
TO
BOB EVANS FARMS, INC. AND AFFILIATES
2002
SECOND AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     WHEREAS, Bob Evans Farms, Inc., a Delaware corporation (the “Corporation”),
maintains the Bob Evans Farms, Inc. and Affiliates 2002 Second Amended and
Restated Supplemental Executive Retirement Plan (the “Plan”);
     WHEREAS, the Corporation desires to amend the Plan; and
     WHEREAS, pursuant to Section 8.01 of the Plan, the Corporation may amend
the Plan at any time; however, no amendment may affect the vested rights of any
Member or Beneficiary (each as defined in the Plan) accrued under the Plan
before the effective date of that amendment;
     NOW, THEREFORE, effective as of February 13, 2007, the Corporation hereby
amends the Plan as follows:

1.   By deleting Section 2.12 in its entirety and by substituting therefor the
following:       “2.12 Early Retirement Date. The earlier of the date [1] an
Eligible Employee reaches age 55 and has been credited with at least 10 “Years
of Service” (as defined in the Corporation’s tax-qualified Code §401(k) plan,
whether or not a Member also is actively participating in that plan and whether
or not that plan is terminated while this Plan remains in effect) or [2][a] the
sum of the Eligible Employee’s age (measured in whole years only) and Years of
Service (measured in whole years only) equals 70 and [b] the Eligible Employee
has been credited with at least 10 Years of Service.”

2.   By deleting Section 2.13 in its entirety and by substituting therefor the
following:       “2.13 Effective Date. April 17, 1992, with respect to the Plan;
May 1, 1998, with respect to the first amendment and restatement; May 1, 2002,
with respect to the second amendment and restatement; and February 13, 2007,
with respect to the first amendment to the second amendment and restatement.”

     IN WITNESS WHEREOF, the Corporation has caused this Amendment to be
executed by its duly authorized officer, effective as of the date above.

            BOB EVANS FARMS, INC.
      By:   /s/ Larry R. Beckwith         Print Name:   Larry R. Beckwith       
Title:   Sr. Vice President Administration and Information Systems     

-32-